Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 10/22/2021 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, paragraphs 3-4 of the Remarks, filed 10/22/2021, with respect to claims 1-20 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 10/22/2021.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a method comprising:
“identifying a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part from the second bandwidth part configuration;

receiving a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space” in combination with other recited elements in claim 1.
The present application also relates to an apparatus comprising:
“identifies a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part from the second bandwidth part configuration; and
monitors physical downlink control channel candidates on the control resource set according to the corresponding search space in the first downlink bandwidth part;
wherein the receiver receives a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part, and the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space” in combination with other recited elements in claim 15.


A first related art, Kim et al. (US Publication 2018/0332505 A1), teaches a communication method and system in which the system transmits configuration information to a terminal for configuring a plurality of bandwidth parts for the terminal, wherein at least one resource control set is configured for each of the plurality of bandwidth parts, respectively.  Kim also teaches transmitting information for changing a first bandwidth part to a second bandwidth part, and transmitting DCI to the terminal in at least one control resource set corresponding to the second bandwidth part.
A second related art, Circik et al. (US Publication 2020/0100311 Al), teaches switching a first downlink BWP to a second downlink BWP identified and/or indicated by a second downlink BWP index if the wireless device initiates a contention-based random access procedure for a beam failure recovery of the first downlink BWP.
A third related art, Babaei et al. (US Publication 2020/0100170 Al), teaches a wireless device that receives first configuration parameters of a first bandwidth part and a second bandwidth part, and a first downlink DCI that indicates switching from the first bandwidth part to a second bandwidth part.
However, Panasonic does not anticipate or make obvious the aforementioned claim features of the base claims above, and it is further recognized by the examiner that none of Kim, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471